Citation Nr: 1535146	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-31 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30% for depressive disorder with anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Neighbor


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1989.  He died in November 2011.  The appellant is the Veteran's surviving spouse who was substituted as the claimant to continue the Veteran's pending appeal to completion.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  A December 2008 rating decision granted service connection for depressive disorder and anxiety disorder, rated 30% disabling, and a May 2009 rating decision continued the 30% rating and denied TDIU.  Although the Veteran requested a Travel Board hearing, he subsequently accepted a videoconference hearing instead.  In November 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript is in the record.  The only witness at the hearing was the Veteran's neighbor, as the Veteran was hospitalized and could not attend; he died six days later.  In March 2013, these matters were remanded for additional development (by a VLJ other than the undersigned); they have now been assigned to the undersigned.  In a January 2015 brief, the appellant waived her right to present testimony at a hearing.  

The appellant's attorney has challenged the effective date assigned with the grant of service connection for depression and anxiety.  See July 2015 written statement.  The Veteran filed a timely appeal with the December 2008 decision regarding the rating assignment only; a dispute with the effective date of the award was not made known until years later.  Once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  Further, the Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  Stated another way, the Court in Rudd held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Accordingly, these earlier effective date contentions will not be further addressed herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. It is reasonably shown that, from the start of this appeal period until his death, the Veteran's depression and anxiety were manifested by symptoms productive of total occupational and social impairment.

2. As a 100 percent ("total") schedular rating for depressive disorder with anxiety disorder will be awarded for the entire rating period based on a finding of total occupational impairment due to depressive disorder with anxiety disorder, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.



CONCLUSIONS OF LAW

1. A 100% schedular rating is warranted for the Veteran's depression and anxiety.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9413 (2015).

2. The claim of entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular rating for depressive disorder with anxiety disorder, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the maximum benefit sought and moots the issue of TDIU, there is no reason to belabor the impact of the VCAA in the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis:  Increased Rating

Initially, the Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's service connected depression and anxiety was rated 30% disabling under the General Rating Formula for Mental Disorders (General Formula) Code 9413 for anxiety disorder, not otherwise specified.   A 50% evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity. 38 C.F.R. § 4.130, Code 9413.   A 70% evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.  A 100% evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms, but it must also make findings as to "how those symptoms impact" the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Private and VA treatment records throughout this appeal period show ongoing mental health treatment with complaints of decreased memory, feelings of being overwhelmed, disorientation to time and place, inability to complete tasks, inability to handle stress, unprovoked irritability and anger, and, during the last few months of the Veteran's life, violence.  Treatment records include diagnoses of anxiety, depression, Alzheimer's disease, and dementia.  GAF scores have ranged from 35 to 55, with lower GAF scores including nonservice-connected dementia symptoms and higher scores based on depression and anxiety symptoms alone.

Governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  The record contains a number of opinions from VA examiners and private physicians addressing whether it is possible to separate symptoms related to the Veteran's service-connected depression and anxiety from his nonservice-connected Alzheimer's disease and dementia.  Although some VA examiners opined that the symptoms of the service-connected and nonservice-connected disabilities could be separated, no rationale was provided for the conclusion reached, and no adequately distinguishable symptoms were identified; the consensus among all was that his dementia component constituted a severe disability.

As the Board is precluded from differentiating between symptoms attributable to depression and anxiety and those associated with nonservice-connected Alzheimer's disease and dementia absent clinical evidence clearly showing such distinction, they are considered part of his service-connected psychiatric disability.  Id. at 182.  Therefore, resolving any remaining doubt in the Veteran's favor, the Board finds that the symptoms described meet (or at least approximate) the schedular criteria for a 100% rating under Codes 9413, and that such rating is warranted throughout.

TDIU

Because a 100 percent schedular rating for depressive disorder with anxiety disorder is granted for the entire period on appeal, as set out above, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the issue of entitlement to a TDIU at any time during the TDIU rating period is now rendered moot.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for depressive disorder with anxiety disorder, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The contention during the course of this appeal was that the Veteran's service-connected depressive disorder with anxiety disorder rendered him unemployable, and the 100 percent schedular rating throughout the rating period specifically contemplates total unemployability (i.e., total occupational impairment) due to depressive disorder with anxiety disorder.  The appellant has not contended, and the evidence does not otherwise show, that his only other service-connected disability, his low back, alone, is of such a severity so as to preclude substantially gainful employment.  Notwithstanding depressive disorder with anxiety disorder, service connection was only additionally in effect for lumbar spondylosis and degenerative disc disease, evaluated as 40 percent disabling throughout the period on appeal.  The Veteran, therefore, did not meet the percentage requirements of 38 C.F.R. § 4.16(a) for TDIU at any time during the period on appeal based on his low back disability.  Therefore, any TDIU claim based on the back alone must be considered under the criteria of 38 C.F.R. § 4.16(b).  

The facts presented in this case are distinguishable from the Bradley v. Peake case, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s).  While the evidence demonstrates that the low back impacted the Veteran's employability, as evidenced by the 40 percent rating, in this case the appellant does not contend, and the evidence does not show, that the Veteran's service-connected low back disability alone rendered him unemployable.  Accordingly, the Board finds that a referral for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.  

Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected depressive disorder with anxiety disorder rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot. 


ORDER

A 100% rating is granted for the Veteran's depression and anxiety throughout, subject to the regulations governing payment of monetary awards.

The appeal of the issue of TDIU, having been rendered moot, is dismissed.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


